Citation Nr: 0502757	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  03-19 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran had a period of active service in the Army from 
March 1941 to December 1945.  The veteran died on May [redacted], 
2002.  The appellant is his surviving spouse.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

The appellant's June 2002 claim included a claim for accrued 
benefits.  The appellant stated that the veteran had an 
active claim pending for an increased rating for his PTSD at 
the time of his death in May 2002, and she indicated that she 
would like to continue the request for benefits.  The Board 
notes that, after the veteran's death in May 2002, the RO 
denied an increased rating for PTSD in a June 2002 rating 
decision.  For accrued benefits, the veteran must have had a 
claim pending at the time of his death or be entitled under 
an existing rating or decision.  See Jones v. West, 136 F.3d 
1296, 1299-1300 (Fed. Cir. 1998).  In addition, an 
application for accrued benefits must be filed within 1 year 
after the date of death.  See 38 C.F.R. § 3.1000(c) (2004).  
The Board refers the appellant's claim accrued benefits, 
based on the veteran's claim for an increased rating to PTSD, 
pending on the date of the veteran's death, to the RO for 
proper action.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

VA must attempt to procure treatment records identified by 
the veteran.  See 38 C.F.R. § 3.159(c) (2004).  The appellant 
indicated in a May 2004 VA Form 21-4142 that the veteran had 
been treated by multiple private treatment providers during 
his lifetime.  The RO did not attempt to obtain any of these 
private treatment records identified by the appellant.  

The veteran died on May [redacted], 2002.  The veteran's death 
certificate lists the immediate cause of his death as cardio-
respiratory arrest due to or as a consequence of emphysema 
due to or as a consequence of congestive heart failure.  

The appellant is his surviving spouse.  In a December 2004 
statement, the appellant's representative reiterated that the 
appellant claimed that the veteran's service-connected 
psychiatric disability "aggravated his heart ailments" and 
was a contributory cause of his death.  At the time of his 
death, the veteran was service-connected for posttraumatic 
stress disorder (PTSD), right foot bullet wound, and 
postoperative fistula in ano.  

In a claim where service connection is established for a 
disability prior to the death of the veteran, the initial 
inquiry is to determine whether the service-connected 
disability was either the principal or contributory cause of 
the veteran's death.  See 38 C.F.R. § 3.312 (2004).  A 
service-connected disability will be considered as the 
contributory cause of death when that the disability 
contributed substantially or materially to death, combined to 
cause death, or aided assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c) (2004).

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4) (2004).  The Board finds it necessary to 
obtain a VA medical opinion for purposes of determining 
whether the veteran's service-connected disability of PTSD 
was a contributory cause of his death.

Accordingly, this case is REMANDED for the following:

1.  After obtaining any additional 
information necessary to identify the 
private treatment providers as well as 
the proper authorization and consent 
release forms from the appellant, the RO 
should make arrangements to obtain the 
veteran's private treatment records as 
identified by the appellant in the May 
2004 VA Form 21-4142 contained in the 
claims file.   

2.  The RO should then secure a medical 
opinion to determine whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's service-connected 
disability of PTSD was a contributory 
cause of his death under 38 C.F.R. 
§ 3.312 (2004).  The claims folder and a 
copy of the REMAND should be made 
available to the examiner for review.  If 
the examiner is unable to give the 
requested opinion(s), the reason for the 
inability to give the opinion(s) should 
be stated.

3.  Thereafter, the RO should 
readjudicate the appellant's claim for 
entitlement to service connection for the 
veteran's cause of death.  If the claim 
remains denied, the RO should issue a 
SSOC to the appellant and her 
representative, and they should be given 
an opportunity to respond, before the 
case is returned to the Board.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since May 2003.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



